Citation Nr: 9916916	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-23 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensable initial disability evaluation for 
service-connected residuals of shrapnel wounds to lower left 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1966 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
June 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  That rating decision, in pertinent part, granted 
service connection for residuals of shrapnel wounds to lower 
left extremity, and assigned thereto a noncompensable (0 
percent) initial disability rating, effective November 1995.
\
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of shrapnel 
wounds to lower left extremity are currently manifested by: 
two small scars on the anterior surface on the lower left leg 
that are nontender, noninflamed and noninfected; no tissue 
loss, no penetrated muscles, no adhesions, no damage to 
tendons, and no damage to the bones, joints or nerves of the 
left lower extremity; no swelling or deformity in the left 
knee or ankle; range of motion of the left knee from 0 
degrees extension to 150 degrees flexion; range of motion of 
the left ankle from 20 degrees dorsiflexion, 10 degrees 
plantar flexion, 15 degrees inversion, and 10 degrees 
eversion; no objective evidence of pain; 4/5 strength in the 
left lower extremity; no evidence of atrophy; a left-sided 
limping gait; ability to squat and arise; and subjective 
complaints of pain in the left lower extremity, aggravated by 
cold weather and prolonged standing or walking.



CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
the veteran's service-connected residuals of shrapnel wounds 
to the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Codes 7803 - 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as evaluation of the appellant's service-
connected residuals of shrapnel wounds to the left lower 
extremity, rather than as a disagreement with the original 
rating award.  However, the RO's July 1997 SOC and April 1998 
supplemental SOC provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of initial disability 
evaluation in this matter.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his residuals 
of shrapnel wounds to lower left extremity. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran served on active 
duty in the United States Army from February 1966 to April 
1971.  The veteran's enlistment examination, dated February 
1966, revealed essentially normal findings throughout.  In 
November 1970, the veteran's discharge examination was 
conducted.  The report of this examination noted that the 
veteran's lower extremities and skin were normal.  

In May 1980, the veteran underwent an enlistment examination 
for the United States Army Reserves.  The report of this 
examination noted that the veteran's lower extremities and 
skin were normal.  A medical history report, completed at 
that time, noted that the veteran had incurred a shrapnel 
wound to his left leg during his tour of duty in Vietnam.

In March 1990, the veteran was hospitalized for complaints of 
nervousness and depression.  The hospitalization reported 
noted, in pertinent part:

He received an injury on his leg while in 
Vietnam after a grenade explosion.  He 
was operated on and got better but he 
claims that during winter months when the 
weather is cold his leg hurts and forces 
him to limp.  Currently he is doing okay.

In November 1995, the veteran filed an Application for 
Compensation, VA Form 21-526, seeking service connection for 
residuals of shrapnel wounds to his left lower extremity.  On 
his application form, the veteran indicated that he had 
received no post service medical treatment for this 
condition.

Outpatient treatment reports, dated December 1995 through May 
1997, were retrieved from VA medical centers in Little Rock, 
Arkansas and in Fayetteville, Arkansas.  A review of these 
treatment reports reveals no evidence that the veteran's 
service-connected residuals of shrapnel wounds involve the 
muscles, nerves or circulatory system of his left lower 
extremity.  A December 1995 treatment report noted the 
veteran's complaints of left leg pain, worse with exercise.  
The report also indicated that the veteran used a cane at 
times due to left leg pain.  Physical examination of the left 
lower extremity revealed 4+/5 strength.  The veteran's gait 
exhibited a mild limp to the left.  He was also able to stand 
on his heels and toes.  X-ray examinations of the veteran's 
left ankle, tibia and fibula, performed in December 1995, 
were all normal.  X-ray examination of the veteran's left 
knee revealed an impression of degenerative changes in the 
knee.

In May 1996, a VA general physical examination was conducted.  
The report of this examination noted the veteran's complaints 
of left lower leg pain.  The report also noted that the 
veteran was employed and that he had not missed any work due 
to his condition in the past 12 months.  Physical examination 
revealed a normal posture and carriage, and a left-sided 
limping gait.  A diagnosis of status post shrapnel wounds to 
the left lower leg was given.

In May 1996, a VA examination for bones was conducted.  The 
report of this examination noted the veteran's narrative 
history of superficial shrapnel wounds to the left lower 
extremity while serving in Vietnam in 1968.  Physical 
examination of the bones of the veteran's left lower leg was 
within normal limits.  No swelling, deformity, angulation, 
false motion, shortening or intra-articular involvement was 
indicated.  

A VA examination for joints was also conducted in May 1996.  
The report of this examination noted the veteran's history of 
multiple shrapnel fragment wounds to the lower left leg while 
serving in Vietnam in 1968. The report indicated "that the 
wounds did not involve bones, he has no bone complaint, he 
gives no history of bone diseases."  Physical examination of 
the left knee and left ankle were within normal limits.  No 
swelling or deformity was indicated.  Range of motion testing 
of the left knee revealed extension to 0 degrees and flexion 
to 150 degrees.  Range of motion of the left ankle revealed 
dorsiflexion to 20 degrees, plantar flexion to 10 degrees, 
inversion to 15 degrees, and eversion to 10 degrees.  The 
report indicated that no joint diseases were found.


In May 1996, a VA examination for muscles was conducted.  The 
report of this examination noted the following medical 
history:

This male veteran sustained 4 or 5 
shrapnel wounds to the superficial tissue 
of the anterior surface of the left leg 
in Vietnam in 1968.  He said he believes 
that he underwent surgery to remove 
shrapnel fragments at a field hospital, 
there has been no other surgery, he has 
had trouble in the legs since that time 
and states that the pain has been worse 
the past few years.  The veteran says he 
was evaluated a few months ago by 
neurosurgeons at the Little Rock, 
Arkansas VA Medical Center, he has given 
some type of unidentified pain medicine, 
he has had no follow-up surgery, the 
veteran said he was also issued a cane to 
use with increased pain.  X-rays of the 
left ankle were normal on 12/5/95.

The report noted the veteran's complaints of chronic pain, 
which comes and goes and is aggravated by cold weather, 
prolonged standing and walking.  Physical examination 
revealed:

He walks with a left limp, he limps on 
the left leg with heel and toe walking, 
he is able to squat and arise.  
Examination of the left knee and ankle is 
[within normal limits].  The veteran has 
2 scars over the anterior surface of the 
left leg, there is a mid shin scar 
measuring 1 x 2 cm, it is non tender, non 
inflamed, not infected, not red.  There 
is a fading 1 cm scar in the lower part 
of the lower leg.  It is not red, 
inflamed, tender nor infected.  Muscle 
strength is 5 of 5 on the right and 4 of 
5 on the left, there is no loss of muscle 
build nor tone.  The remainder of the 
examination is [within normal limits].

The report also noted that there was no evident tissue loss, 
no muscles penetrated, no scar adhesions, no damage to 
tendons, bones, joints, or nerves, and no evidence of pain or 
muscle hernia.  The report concluded with a diagnosis of 
status post shrapnel injuries to the left lower extremity.

The veteran underwent a VA examination for mental disorders 
in May 1996.  The report of this examination noted the 
veteran's complaints of constant pain in his left leg.  The 
report also noted, in part, that "[c]urrently he works in a 
factory making plumbing supplies.  He has done this for five 
years.  Since October of 1995 [the veteran] has also worked 
as a custodian at a elementary school."  The report 
indicated that on a normal work day the veteran works eight 
hours in the plumbing factory, takes of forty-five minute 
break, and then works another five and one-half hours as a 
public school custodian.

A March 1997 treatment report noted the veteran's need for a 
refill of his Motrin prescription.  The report noted that he 
had "no complaints today."  A May 1997 treatment report 
noted the veteran's "limp to the right," and that his use 
of Ibuprofen has controlled his left leg pain.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected residuals of shrapnel wounds 
to the left lower extremity are currently evaluated as 
noncompensable (0 percent) pursuant to Diagnostic Code 7805.  
For a scar to be compensable, the veteran would have to show 
that it was either poorly nourished, with repeated ulceration 
(38 C.F.R. Part 4, Diagnostic Code 7803 (1998)), or tender 
and painful on objective demonstration (38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1998)).  The service 
connected scars do not exhibit these compensable 
characteristics.

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected residuals of shrapnel wounds 
to the left lower extremity do not warrant a separate 
compensable disability rating in this matter.  As noted on 
the May 1996 VA examination for muscles, the veteran has two 
scars on the anterior surface of his left lower extremity.  
The first scar is located at the mid shin level and is one by 
two centimeters long.  The second scar is fading and is one 
centimeter long on the left lower leg.  Both of these scars 
were noted to be nontender, noninflamed, noninfected and not 
red.  The report also noted that there was no tissue loss, no 
muscles penetrated, no scar adhesions, and no damage to 
tendons, bones, joints, or nerves, and no evidence of pain or 
muscle hernia.  The report of the veteran's VA joint 
examination, dated May 1996, noted that examination of the 
veteran's left knee and left ankle was within normal limits.  
Range of motion testing of the left knee revealed extension 
to 0 degrees and flexion to 150 degrees.  Range of motion of 
the left ankle revealed dorsiflexion to 20 degrees, plantar 
flexion to 10 degrees, inversion to 15 degrees, and eversion 
to 10 degrees.  No swelling or deformity was indicated.  X-
ray examinations of the veteran's left ankle, tibia and 
fibula, performed in December 1995, were all normal.  The 
report shows no evidence of impairment in the functioning of 
the left lower extremity due to the service connected scars.

Although the veteran complains of pain in his left lower 
extremity, the objective manifestations of his service-
connected residuals of shrapnel wounds to the left lower 
extremity do not warrant a compensable disability evaluation 
in this matter.  The record does not show that the veteran 
sought or needed treatment for residuals of shrapnel wounds 
from the time of separation from service in 1971 until the 
mid 1990's.  The May 1996 VA joints examination noted that 
the veteran's motor strength in the left lower extremity was 
4/5.  That same examination report noted, however, that there 
was no evidence of tissue loss, muscle penetration, or damage 
to the tendons.  It also indicated that there was no evidence 
of pain.  The report of the veteran's VA psychiatric 
examination, performed in May 1996, noted that he was 
currently working eight hour days in a factory making 
plumbing supplies, thereafter, following a forty-five minute 
break, the report indicated that he works for another five 
and one-half hours as a custodian at an elementary school.  
See e.g. 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998); Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); Deluca v. Brown, 8 Vet. App. 
202 (1995). 

The record shows that the veteran walks with a limp, which 
appears to have been attributed to his service connected 
shell fragment wounds to the mid and lower anterior left leg.  
However, the Board is puzzled by this finding, insofar as 
neurological, orthopedic, and X-ray examinations have not 
yielded data relating objectively shown knee impairment 
specifically to the two service connected scars.  Insofar as 
the veteran may wish to claim entitlement to service 
connection for a left knee disability secondary to the 
service connected shrapnel wounds, this issue is referred to 
the RO for appropriate consideration.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a compensable disability evaluation for the 
veteran's service-connected residuals of shrapnel wounds to 
left lower extremity has not been shown.


ORDER

A compensable initial disability evaluation for service-
connected residuals of shrapnel wounds is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals





